UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6785


JOSEPH WITCHARD,

                    Petitioner - Appellant,

             v.

BRYAN M. ANTONELLI, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:18-cv-01236-HMH)


Submitted: August 23, 2018                                        Decided: August 28, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Witchard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Witchard, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his 28 U.S.C.

§ 2241 (2012) petition.    Although we conclude that Witchard’s objections to the

magistrate judge’s report were sufficient to preserve appellate review, see Martin v.

Duffy, 858 F.3d 239, 245-46 (4th Cir. 2017), cert. denied, 138 S. Ct. 738 (2018), we have

reviewed the record and find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we affirm substantially for the reasons stated by the district

court. Witchard v. Antonelli, No. 8:18-cv-01236-HMH (D.S.C. May 29, 2018); see also

28 U.S.C. § 2255(e) (2012); United States v. Wheeler, 886 F.3d 415, 427-29 (4th Cir.

2018). We deny Witchard’s motions for bail pending appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2